United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-4216EA
                                 _____________

Bart Steadman,                          *
                                        *
             Appellant,                 *
                                        * On Appeal from the United
       v.                               * States District Court
                                        * for the Eastern District
                                        * of Arkansas.
United States of America, Madeline      *
Albright, Secretary, Department of      * [Not To Be Published]
State,                                  *
                                        *
             Appellee.                  *
                                   ___________

                         Submitted: July 21, 1999
                             Filed: August 2, 1999
                                 ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


      Bart Steadman appeals from the District Court’s1 grant of summary judgment for
defendant. After Steadman was denied two maintenance positions with the Foreign
Service, he filed this action claiming that defendant had discriminated against him


      1
      The Honorable George Howard, Jr., United States District Judge for the Eastern
and Western Districts of Arkansas.
based on his economic status. Steadman alleged that a security investigator had asked
him questions about his debts and a previous bankruptcy filing, and that he had then
been denied the positions he sought. He claimed that defendant violated Article 1,
Section 9 of the United States Constitution, the First and Fifth Amendments, the
Privacy Act, his constitutional right to privacy, and his "civil rights."

       Defendant filed a motion for summary judgment, and offered evidence showing
that Steadman had been denied the positions based on his ongoing irresponsibility and
poor judgment in handling his personal financial responsibilities. The evidence
indicates that Steadman had been unsure about amounts owed and unaware of the
number of accounts that were overdue; he had made only sporadic payments to
creditors; he had failed to communicate with creditors to resolve discrepancies or
establish payment plans; and he had generally been unresponsive to creditors about his
debts after his bankruptcy. Defendant asserted that the financial-background questions
were necessary to determine Steadman’s eligibility for foreign-service employment and
for security clearance.

      Having carefully reviewed the record and the parties’ briefs, we hold that the
record does not support Steadman’s claims. The District Court’s determination was
correct.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-